
	
		II
		Calendar No. 342
		111th CONGRESS
		2d Session
		S. 629
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Ms. Collins (for
			 herself, Mr. Voinovich,
			 Mr. Kohl, Mrs.
			 McCaskill, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			April 12, 2010
			Reported by Mr.
			 Lieberman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To facilitate the part-time reemployment of annuitants,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Part-Time Reemployment of Annuitants
			 Act of 2009.
		2.Part-time
			 reemployment
			(a)Civil service
			 retirement systemSection 8344 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 subsection (l) as subsection (m);
				(2)by inserting after
			 subsection (k) the following:
					
						(l)(1)For purposes of this
				subsection—
								(A)the term
				head of an agency means—
									(i)the head of an
				Executive agency;
									(ii)the head of the
				United States Postal Service;
									(iii)the Director of
				the Administrative Office of the United States Courts, with respect to
				employees of the judicial branch; and
									(iv)any employing
				authority described under subsection (k)(2); and
									(B)the term
				limited time appointee means an annuitant appointed under a
				temporary appointment limited to 1 year or less.
								(2)The head of an
				agency may waive the application of subsection (a) or (b) with respect to any
				annuitant who is employed in such agency as a limited time appointee.
							(3)The head of an
				agency may not waive the application of subsection (a) or (b) with respect to
				an annuitant—
								(A)for more than 520
				hours of service performed by that annuitant during the period ending 6 months
				following the individual’s annuity commencing date;
								(B)for more than 1040
				hours of service performed by that annuitant during any 12-month period;
				or
								(C)for more than a
				total of 3120 hours of service performed by that annuitant.
								(4)(A)The total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8468(i) applies may not exceed 2.5 percent of the total number of
				full-time employees of that agency.
								(B)If the total
				number of annuitants to whom a waiver by the head of an agency under this
				subsection or section 8468(i) applies exceeds 1 percent of the total number of
				full-time employees of that agency, the head of that agency shall submit a
				report with an explanation that justifies the need for the waivers in excess of
				that percentage to the Committee on Homeland Security and Governmental Affairs
				of the Senate, the Committee on Oversight and Government Reform of the House of
				Representatives, and the Office of Personnel Management.
								(5)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
								(B)Any regulations
				promulgated under subparagraph (A) may—
									(i)provide standards
				for the maintenance and form of necessary records of employment under this
				subsection;
									(ii)to the extent not
				otherwise expressly prohibited by law, require employing agencies to provide
				records of such employment to the Office of Personnel Management or other
				employing agencies as necessary to ensure compliance with paragraph (3);
									(iii)authorize other
				administratively convenient periods substantially equivalent to 12 months, such
				as 26 pay periods, to be used in determining compliance with paragraph (3)(B);
				and
									(iv)include such
				other administrative requirements as the Director of the Office of Personnel
				Management may find appropriate to provide for the effective operation of, or
				to ensure compliance with, this subsection.
									(6)The authority of the head of an agency
				under this subsection to waive the application of subsection (a) or (b) shall
				terminate 5 years after the date of enactment of the
				Part-Time Reemployment of Annuitants Act of
				2009.
							;
				and
				(3)in subsection (m)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking (k) and inserting (l); and
					(B)in paragraph (2),
			 by striking or (k) and inserting (k), or
			 (l).
					(b)Federal employee
			 retirement systemSection 8468 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 subsection (i) as subsection (j);
				(2)by inserting after
			 subsection (h) the following:
					
						(i)(1)For purposes of this
				subsection—
								(A)the term
				head of an agency means—
									(i)the head of an
				Executive agency;
									(ii)the head of the
				United States Postal Service;
									(iii)the Director of
				the Administrative Office of the United States Courts, with respect to
				employees of the judicial branch; and
									(iv)any employing
				authority described under subsection (h)(2); and
									(B)the term
				limited time appointee means an annuitant appointed under a
				temporary appointment limited to 1 year or less.
								(2)The head of an
				agency may waive the application of subsection (a) with respect to any
				annuitant who is employed in such agency as a limited time appointee.
							(3)The head of an
				agency may not waive the application of subsection (a) with respect to an
				annuitant—
								(A)for more than 520
				hours of service performed by that annuitant during the period ending 6 months
				following the individual’s annuity commencing date;
								(B)for more than 1040
				hours of service performed by that annuitant during any 12-month period;
				or
								(C)for more than a
				total of 3120 hours of service performed by that annuitant.
								(4)(A)The total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8344(l) applies may not exceed 2.5 percent of the total number of
				full-time employees of that agency.
								(B)If the total
				number of annuitants to whom a waiver by the head of an agency under this
				subsection or section 8344(l) applies exceeds 1 percent of the total number of
				full-time employees of that agency, the head of that agency shall submit a
				report with an explanation that justifies the need for the waivers in excess of
				that percentage to the Committee on Homeland Security and Governmental Affairs
				of the Senate, the Committee on Oversight and Government Reform of the House of
				Representatives, and the Office of Personnel Management.
								(5)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
								(B)Any regulations
				promulgated under subparagraph (A) may—
									(i)provide standards
				for the maintenance and form of necessary records of employment under this
				subsection;
									(ii)to the extent not
				otherwise expressly prohibited by law, require employing agencies to provide
				records of such employment to the Office or other employing agencies as
				necessary to ensure compliance with paragraph (3);
									(iii)authorize other
				administratively convenient periods substantially equivalent to 12 months, such
				as 26 pay periods, to be used in determining compliance with paragraph (3)(B);
				and
									(iv)include such
				other administrative requirements as the Director of the Office of Personnel
				Management may find appropriate to provide for effective operation of, or to
				ensure compliance with, this subsection.
									(6)The authority of
				the head of an agency under this subsection to waive the application of
				subsection (a) shall terminate 5 years after the date of enactment of the
				Part-Time Reemployment of Annuitants Act of
				2009.
							;
				and
				(3)in subsection (j)
			 (as so redesignated)—
					(A)in paragraph (1),
			 by striking (h) and inserting (i); and
					(B)in paragraph (2),
			 by striking or (h) and inserting (h), or
			 (i).
					(c)Rule of
			 constructionNothing in the amendments made by this section may
			 be construed to authorize the waiver of the hiring preferences under chapter 33
			 of title 5, United States Code in selecting annuitants to employ in an
			 appointive or elective position.
			(d)Technical and
			 conforming amendmentsSection 1005(d)(2) of title 39, United
			 States Code, is amended—
				(1)by striking
			 (l)(2) and inserting (m)(2); and
				(2)by striking
			 (i)(2) and inserting (j)(2).
				3.GAO
			 report
			(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a report regarding the use of
			 the authority under the amendments made by section 2.
			(b)ContentsThe
			 report submitted under subsection (a) shall—
				(1)include the number
			 of annuitants for whom a waiver was made under subsection (l) of section 8344
			 of title 5, United States Code, as amended by this Act, or subsection (i) of
			 section 8468 of title 5, United States Code, as amended by this Act; and
				(2)identify each
			 agency that used the authority described in paragraph (1).
				
	
		1.Short titleThis Act may be cited as the
			 Part-Time Reemployment of Annuitants
			 Act of 2009.
		2.Part-time
			 reemployment
			(a)Civil service
			 retirement systemSection 8344 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 subsection (l) as subsection (m);
				(2)by inserting after
			 subsection (k) the following:
					
						(l)(1)For purposes of
				this subsection—
								(A)the term head of an
				agency means—
									(i)the head of an Executive
				agency, other than the Government Accountability Office;
									(ii)the head of the United
				States Postal Service;
									(iii)the Director of the
				Administrative Office of the United States Courts, with respect to employees of
				the judicial branch; and
									(iv)any employing authority
				described under subsection (k)(2), other than the Government Accountability
				Office; and
									(B)the term limited
				time appointee means an annuitant appointed under a temporary
				appointment limited to 1 year or less.
								(2)The head of an agency may
				waive the application of subsection (a) or (b) with respect to any annuitant
				who is employed in such agency as a limited time appointee, if the head of the
				agency determines that the employment of the annuitant is necessary to—
								(A)fulfill functions
				critical to the mission of the agency, or any component of that agency;
								(B)assist in the
				implementation or oversight of the American Recovery and Reinvestment Act of
				2009 (Public Law 111–5) or the Troubled Asset Relief Program under title I of
				the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et
				seq.);
								(C)assist in the
				development, management, or oversight of agency procurement actions;
								(D)assist the Inspector
				General for that agency in the performance of the mission of that Inspector
				General;
								(E)promote appropriate
				training or mentoring programs of employees;
								(F)assist in the recruitment
				or retention of employees; or
								(G)respond to an emergency
				involving a direct threat to life of property or other unusual
				circumstances.
								(3)The head of an agency may
				not waive the application of subsection (a) or (b) with respect to an
				annuitant—
								(A)for more than 520 hours
				of service performed by that annuitant during the period ending 6 months
				following the individual’s annuity commencing date;
								(B)for more than 1040 hours
				of service performed by that annuitant during any 12-month period; or
								(C)for more than a total of
				3120 hours of service performed by that annuitant.
								(4)(A)The total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8468(i) applies may not exceed 2.5 percent of the total number of
				full-time employees of that agency.
								(B)If the total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8468(i) applies exceeds 1 percent of the total number of full-time
				employees of that agency, the head of that agency shall submit a report with an
				explanation that justifies the need for the waivers in excess of that
				percentage to the Committee on Homeland Security and Governmental Affairs of
				the Senate, the Committee on Oversight and Government Reform of the House of
				Representatives, and the Office of Personnel Management.
								(5)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
								(B)Any regulations
				promulgated under subparagraph (A) may—
									(i)provide standards for the
				maintenance and form of necessary records of employment under this
				subsection;
									(ii)to the extent not
				otherwise expressly prohibited by law, require employing agencies to provide
				records of such employment to the Office of Personnel Management or other
				employing agencies as necessary to ensure compliance with paragraph (3);
									(iii)authorize other
				administratively convenient periods substantially equivalent to 12 months, such
				as 26 pay periods, to be used in determining compliance with paragraph
				(3)(B);
									(iv)include such other
				administrative requirements as the Director of the Office of Personnel
				Management may find appropriate to provide for the effective operation of, or
				to ensure compliance with, this subsection; and
									(v)encourage the training
				and mentoring of employees by any limited time appointee employed under this
				subsection, except that any hours of that training or mentoring shall not be
				included in the hours of service performed for purposes of paragraph
				(3).
									(6)The authority of the head of an agency
				under this subsection to waive the application of subsection (a) or (b) shall
				terminate 5 years after the date of enactment of the
				Part-Time Reemployment of Annuitants Act of
				2009.
							;
				and
				(3)in subsection (m) (as so
			 redesignated)—
					(A)in paragraph (1), by
			 striking (k) and inserting (l); and
					(B)in paragraph (2), by
			 striking or (k) and inserting (k), or (l).
					(b)Federal employee
			 retirement systemSection 8468 of title 5, United States Code, is
			 amended—
				(1)by redesignating
			 subsection (i) as subsection (j);
				(2)by inserting after
			 subsection (h) the following:
					
						(i)(1)For purposes of
				this subsection—
								(A)the term head of an
				agency means—
									(i)the head of an Executive
				agency, other than the Government Accountability Office;
									(ii)the head of the United
				States Postal Service;
									(iii)the Director of the
				Administrative Office of the United States Courts, with respect to employees of
				the judicial branch; and
									(iv)any employing authority
				described under subsection (h)(2), other than the Government Accountability
				Office; and
									(B)the term limited
				time appointee means an annuitant appointed under a temporary
				appointment limited to 1 year or less.
								(2)The head of an agency may
				waive the application of subsection (a) with respect to any annuitant who is
				employed in such agency as a limited time appointee, if the head of the agency
				determines that the employment of the annuitant is necessary to—
								(A)fulfill functions
				critical to the mission of the agency, or any component of that agency;
								(B)assist in the
				implementation or oversight of the American Recovery and Reinvestment Act of
				2009 (Public Law 111–5) or the Troubled Asset Relief Program under title I of
				the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5201 et
				seq.);
								(C)assist in the
				development, management, or oversight of agency procurement actions;
								(D)assist the Inspector
				General for that agency in the performance of the mission of that Inspector
				General;
								(E)promote appropriate
				training or mentoring programs of employees;
								(F)assist in the recruitment
				or retention of employees; or
								(G)respond to an emergency
				involving a direct threat to life of property or other unusual
				circumstances.
								(3)The head of an agency may
				not waive the application of subsection (a) with respect to an
				annuitant—
								(A)for more than 520 hours
				of service performed by that annuitant during the period ending 6 months
				following the individual’s annuity commencing date;
								(B)for more than 1040 hours
				of service performed by that annuitant during any 12-month period; or
								(C)for more than a total of
				3120 hours of service performed by that annuitant.
								(4)(A)The total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8344(l) applies may not exceed 2.5 percent of the total number of
				full-time employees of that agency.
								(B)If the total number of
				annuitants to whom a waiver by the head of an agency under this subsection or
				section 8344(l) applies exceeds 1 percent of the total number of full-time
				employees of that agency, the head of that agency shall submit a report with an
				explanation that justifies the need for the waivers in excess of that
				percentage to the Committee on Homeland Security and Governmental Affairs of
				the Senate, the Committee on Oversight and Government Reform of the House of
				Representatives, and the Office of Personnel Management.
								(5)(A)The Director of the
				Office of Personnel Management may promulgate regulations providing for the
				administration of this subsection.
								(B)Any regulations
				promulgated under subparagraph (A) may—
									(i)provide standards for the
				maintenance and form of necessary records of employment under this
				subsection;
									(ii)to the extent not
				otherwise expressly prohibited by law, require employing agencies to provide
				records of such employment to the Office or other employing agencies as
				necessary to ensure compliance with paragraph (3);
									(iii)authorize other
				administratively convenient periods substantially equivalent to 12 months, such
				as 26 pay periods, to be used in determining compliance with paragraph
				(3)(B);
									(iv)include such other
				administrative requirements as the Director of the Office of Personnel
				Management may find appropriate to provide for effective operation of, or to
				ensure compliance with, this subsection; and
									(v)encourage the training
				and mentoring of employees by any limited time appointee employed under this
				subsection, except that any hours of that training or mentoring shall not be
				included in the hours of service performed for purposes of paragraph
				(3).
									(6)The authority of the head
				of an agency under this subsection to waive the application of subsection (a)
				shall terminate 5 years after the date of enactment of the
				Part-Time Reemployment of Annuitants Act of
				2009.
							;
				and
				(3)in subsection (j) (as so
			 redesignated)—
					(A)in paragraph (1), by
			 striking (h) and inserting (i); and
					(B)in paragraph (2), by
			 striking or (h) and inserting (h), or (i).
					(c)Rule of
			 constructionNothing in the amendments made by this section may
			 be construed to authorize the waiver of the hiring preferences under chapter 33
			 of title 5, United States Code in selecting annuitants to employ in an
			 appointive or elective position.
			(d)Technical and
			 conforming amendmentsSection 1005(d)(2) of title 39, United
			 States Code, is amended—
				(1)by striking
			 (l)(2) and inserting (m)(2); and
				(2)by striking
			 (i)(2) and inserting (j)(2).
				3.General Accountability
			 Office report
			(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the Comptroller General of the
			 United States shall submit to the Committee on Homeland Security and
			 Governmental Affairs of the Senate and the Committee on Oversight and
			 Government Reform of the House of Representatives a report regarding the use of
			 the authority under the amendments made by section 2.
			(b)ContentsThe
			 report submitted under subsection (a) shall—
				(1)include the number of
			 annuitants for whom a waiver was made under subsection (l) of section 8344 of
			 title 5, United States Code, as amended by this Act, or subsection (i) of
			 section 8468 of title 5, United States Code, as amended by this Act; and
				(2)identify each agency that
			 used the authority described in paragraph (1).
				(c)Agency
			 dataEach head of an agency (as defined under sections 8344(l)(1)
			 and 8468(i)(1)(A) of title 5, United States Code, as added by section 2 of this
			 Act) shall—
				(1)collect and maintain data
			 necessary for purposes of the Comptroller General report submitted under
			 subsection (a); and
				(2)submit to the Comptroller
			 General that data as the Comptroller General requires in a timely
			 fashion.
				
	
		April 12, 2010
		Reported with an amendment
	
